Title: From Richard Rush to Abigail Smith Adams, 4 September 1815
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Washington September 4. 1815.
				
				I lose no time in returning the enclosed letters, which came to hand to day, and for the perusal of which I beg leave to make my very sincere and cordial thanks. Such letters, from such a source, are a treat. It is the next thing to being in Europe, perhaps better in such times as these, and I am very thankful for the kind favor of being allowed to have them a little while in my possession.I have ventured to take a small extract where the pencil mark is made, to send to Mr Madison who is still at his estate in Virginia. The fact is curious and important; it falls in with the representations made, not quite so distinctly however, by Mr Crawford. It is probable Mr Adams may have noticed it, with other important matters, in dispatches which I understand have lately been received from him at the department of state, though I have not had an opportunity of seeing them, Mr Monroe being also away.Why we should be putting up, in our violent philanthropy, shouts of joy at the return of the Bourbons, I confess, for my part, I have never been able to see. If this fact were known, it would be likely to lessen the vehement love for Louis so loudly expressed in some portions of our country. At least it ought to do so.With renewed / thanks for your kindness, I am, Madam, / most respectfully, your obliged and / faithful—
				
					R. Rush.
				
				
			